Title: To George Washington from Edmund Randolph, 3 December 1785
From: Randolph, Edmund
To: Washington, George



My dear sir
Richmond decr 3. 1785.

The post-offices have not been in fault in every respect; altho’ I did not receive from the one here your favor of the 5th Ulto until last night, notwithstanding my application for letters.
Your inclosures of the proceedings of the Potowmack company were duly received by me: and the business of the general court pressing very urgently upon me, the answer to your favor was undertaken by the other directors. It was prepared, but waited for the proceedings; in a copy of which we were disappointed by the clerk. We shall forward them, as soon as he has finished them. Indeed, sir, we shall be obliged from our imperfect knowledge of the business, to intreat your assistance on many occasions; and shall from this as well as many other considerations be anxious for a frequent and unreserved communication with the Potowmack company.
A lengthy and earnest debate has been held on the propriety of vesting congress with a controul of commerce. But the advocates for the measure will scarcely succeed; so strong are the apprehensions in some minds of an abuse of the power. I am my dear sir with the greatest esteem and respect yr affectionate friend & serv.

Edm: Randolph

